The COURT.
The plaintiff, to be entitled to recover in this action, must shew that the defendant has been convicted, in a court, according to the act of 1787, of having made his complaint through malice, and without just cause. The conviction cannot be established in a civil action, but by indictment. The five pounds penalty is to be adjudged to the prosecutor, upon conviction. It must be a criminal proceeding. The words, “ conviction,” and “fine,” cannot be applied to a civil action.
Verdict set aside, and nonsuit ordered.